I respectfully dissent. Although the allegations in the complaint and amended complaint are admittedly unclear, it is not "apparent" to me that appellant's first cause of action in this case includes a claim for breach of an implied warranty of *Page 67 
merchantability. My reading of these pleadings reveals only a claim for breach of warranty of fitness for a particular purpose. I would also point out that this was the only implied warranty dealt with by the court and the parties below. No mention was ever made of an implied warranty of merchantability. It does not appear to me that a breach of this specific warranty was ever pled in the complaint or amended complaint. Thus, I am not persuaded that there remains an unresolved claim in this action. I would proceed to review this matter on its merits.